Citation Nr: 1134134	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disorder, and if so, whether that claim should be granted.

2.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), rated as 70 percent disabling from January 21, 2005, to August 14, 2007, and since October 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a 70 percent rating for service-connected PTSD and declined to reopen a claim for service connection for a headache disorder.  The Veteran has been assigned a temporary 100 percent rating for his PTSD from August 15, 2007, to September 30, 2007.

In a January 2008 substantive appeal, the Veteran requested a video conference hearing before the Board.  He subsequently withdrew his hearing request in a written statement dated in December 2009.  38 C.F.R. § 20.704 (2010).  Therefore, the Board will proceed with adjudication of this appeal.

The Board notes that in his June 2005 claim for an increased rating for PTSD, the Veteran asserted entitlement to a total disability rating based on individual unemployability (TDIU).  A TDIU claim is part of a claim for a higher rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, however, in a December 2005 written statement, the Veteran clarified that he was seeking only an increased schedular rating for PTSD and was not seeking a TDIU.  Accordingly, the Board finds that the Veteran's claim for a TDIU was withdrawn and is not currently before the Board.  38 C.F.R. § 20.204 (2010).  

The issue of service connection for a headache disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  A March 2002 rating decision denied service connection for a headache disorder.  The Veteran did not appeal the decision and it became final.  

2.  Evidence received subsequent to the last final denial of the Veteran's claim for service connection for a headache disorder is new, and is also material because it raises a reasonable possibility of substantiating that claim.

3.  For the time periods under consideration, the Veteran's PTSD has been productive of no more than occupational and social impairment, with deficiencies in most areas, due to such symptoms as:  suicidal ideation; impaired impulse control; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The March 2002 RO decision that denied the Veteran's claim for service connection for a headache disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for a headache disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a rating in excess of 70 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a March 2002 rating decision, the RO denied service connection for a headache disorder.  The Veteran did not file a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the March 2002 decision became final because the Veteran did not file a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996).  In July 2006, the Veteran filed an application to reopen his claim for service connection for a headache disorder.  In June 2007, the RO issued a rating decision that declined to reopen the claim, and the Veteran initiated a timely appeal.  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of March 2002 rating decision included service medical records that were negative for complaints or clinical findings relating to a headache disorder.  The record also included VA treatment records dated from July 1997 to June 2001 showing treatment for various conditions, including headaches.  As early as January 2000, the Veteran complained of left-sided headaches, which were variously noted to be tension headaches and migraine headaches.  Also of record was a March 2000 statement from the Veteran's private physician indicating treatment of the Veteran for various conditions other than headaches over the course of 30 years.

Based on the evidence then of record, the RO concluded that the Veteran's headache disorder was neither incurred in nor caused by his military service.   The RO noted that service medical records were negative for complaints, treatment, or findings of any chronic headache condition, and that there was no medical evidence of a chronic headache condition that was related to military service.  Consequently, service connection for a chronic headache condition was denied.

In support of his application to reopen his claim, the Veteran has submitted lay statements in which he asserts that his headache disorder is secondary to his service-connected PTSD or, alternatively, related to Agent Orange exposure in service.  In addition, VA medical records dated from June 2001 have been associated with the claims file and show ongoing treatment for a headache disorder.  Of particular note, VA treatment notes dated in April 2003 and September 2003 indicate that the Veteran suffered from left-sided headaches that were exacerbated by emotional stress, and that the Veteran was easily agitated sometimes.  

The Board finds that the newly received VA treatment records dated in April 2003 and September 2003, indicating that the Veteran's headaches were exacerbated by emotional stress, is both new and material.  That newly submitted clinical evidence tends to corroborate that the Veteran's currently diagnosed migraine headaches are aggravated by his service-connected PTSD.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence supports the argument that the Veteran's current headache disorder is aggravated by his service-connected PTSD, which was not established at the time of the last final decision.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
 
Here, the new evidence submitted in support of the Veteran's claim for service connection relates to a previously unestablished fact, specifically competent medical evidence tending to show that his current headache disorder is secondary to a service-connected disability.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether or not it is material, is material.  Accordingly, the Veteran's claim for service connection for a headache disorder is reopened.  To that extent only, the appeal is granted.  

Increased Rating

The Veteran claims that his PTSD is more severe than rated by his current 70 percent rating.  

Initially, the Board observes that the Veteran's PTSD has been rated as 100 percent disabling for the period from August 15, 2007, to October 1, 2007, based on inpatient treatment for PTSD.  38 C.F.R. § 4.29 (2010).  The 100 percent rating in effect during that period is the maximum rating possible under the applicable rating criteria.  The Veteran cannot be awarded more than 100 percent under schedular criteria at any given time.  38 C.F.R. § 4.130 (2010). 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2010). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436  (2002).

On VA examination in March 2005, the Veteran reported fear, helplessness, horror, intrusive thoughts, nightmares, flashbacks, avoidant behaviors, a loss of interest in activities, emotional numbing/restricted affect, social detachment, insomnia, diminished concentration, extreme irritability, hypervigilance, and an exaggerated startle response.  He also reported symptoms of Major Depressive Disorder, to include a depressed mood more than 50 percent of the time, low energy, fatigue, anhedonia, diminished concentration, diminished drive, feelings of worthless and guilt, and suicidal ideation.

With respect to social functioning, the Veteran reported poor relationships with his children and his wife.  He had no close friends and the only person he could talk with was an elderly gentleman at church.  He reported isolating himself but added that he could superficially interact with others if he must.  He reported going to church, which helped him to cope, but otherwise he did nothing in his spare time.  The Veteran reported a history of violence, indicating that he hit his son during an argument and also had a history of hitting his wife.  He reported that he was staying away from others to avoid acting violently.  With respect to occupational functioning, he reported increasing difficulties at work as a mechanic with the United States Postal Service, where he had worked for 26 years.  He reported having received a number of suspensions.  He also reported that during the last two months, he was out of work for psychological reasons at least one-half of the time.  

On mental status examination, the Veteran was neatly groomed with adequate hygiene and his behavior was appropriate during the examination.  No memory loss or memory impairment was observed, but the examiner noted that the Veteran's concentration seemed to wander.  He had a full range of affect, but the examiner noted it was usually significantly blunted.  The Veteran experienced auditory, visual, and olfactory hallucinations and had past and present suicidal and homicidal ideations, but without plans.  The examiner noted that the Veteran related almost all of his life experiences through his Vietnam experiences resulting in some distortion of reality in perception and processing of information.

Based on the results of the examination and a review of pertinent medical records, the VA examiner diagnosed PTSD, severe and recurrent Major Depressive Disorder, and alcohol dependence and substance dependence, both in full sustained remission.  A GAF score of 35 was assessed, noted to indicate the Veteran's significantly impaired ability to be gainfully employed due to his psychological problems, his severely impaired social and emotional relationships, his decreased emotional and behavioral controls, his decreasing ability to enjoy life, and his propensity for distorting reality by perceiving and processing incoming information through the filters of his Vietnam experiences.

VA medical records dated from June 2005 to August 2005 show treatment for psychiatric symptoms to include hearing voices telling him to hurt somebody and irritability.  The Veteran reported missing work some days and felt people were working against him.  The Veteran denied suicidal and homicidal ideation and mental status examinations were normal.  The Veteran's medications were increased and were noted to help control his work situation.

In an August 2005 statement, the Veteran reported symptoms to include nightmares, flashbacks, guilt, hearing voices, hypervigilance, exaggerated startle, avoidance, paranoia, lack of patience, and a lack of control.  He reported problems with his marriage and with his relationships with his step-children.  He also reported problems at work, stating that he was made fun of by coworkers and supervisors, harassed by supervisors, did not fit in with his group at work, and had impaired concentration.  He also stated that he felt like striking people who did him harm and indicated that he would get angry enough to want to hurt someone.  

VA medical records dated from January 2006 to February 2007 show ongoing treatment for PTSD symptoms to include a depressed mood, flat affect, anxiety, nightmares, and sleep disturbances.  It was noted that the Veteran had been displaced following Hurricane Katrina.  In August 2006, it was noted that the Veteran was having some trouble adjusting to his new environment and walked the perimeter of his property in the mornings and evenings.  He also reported job stressors and an increase in paranoia, flashbacks, and audiovisual hallucinations.  However, it was noted that the Veteran and his wife were optimistic and the Veteran's symptoms responded well to medication.  The Veteran routinely denied suicidal ideation and homicidal ideation, and his memory and concentration were almost consistently noted to be intact.  By October 2006, the Veteran was doing well with medication and no longer had sleep disturbances or hallucinations.  It was again noted that he had trouble adjusting to his new living environment, work environment, and surroundings and continued to walk the perimeter of his property, but he seemed optimistic despite the devastation that occurred.  However, residential treatment was recommended in October 2006.  In February 2007, the Veteran was still doing well with medication but continued to complain of sleep disturbances and anger.  His thoughts were more disorganized than before and he was somewhat paranoid, feeling as though his employer, the Post Office, was picking on him.  The Veteran's wife also indicated that the Veteran had become somewhat threatening with her, but not violent.  

In March 2007, the Veteran's wife submitted a statement in support of the Veteran's claim, noting that he suffered from nightmares, flashbacks, and stress and anger that had worsened over the years.  She indicated that the Veteran had problems with work and at home.  She reported that the Veteran was not liked by neighbors or family members, and that her children from another marriage said that the Veteran made their lives a living hell.  She also reported that he was both verbally and physically abusive and got into arguments with his biological son.  She related that he had no close friends and, because he did not trust anyone outside the immediate family, they stayed to themselves.  

On VA examination in March 2007, the Veteran reported a history of problems with anger, anxiety, sleep, and difficulty with authorities.  He reported that he had been on medication and going to therapy, which helped some, but after Hurricane Katrina in August 2005, his condition had progressively worsened.  He reported intrusive memories every day, nightmares every night, and flashbacks at various times, especially if he saw an Asian person.  He also reported that medication helped him to sleep but that he still only slept for a few hours at time because he got up to check the perimeter of his house and yard.  He reported anger outbursts and irritability at the slightest of things.  He tried not to talk about Vietnam, startled very easily, and still had problems with authority.  It was noted that the Veteran's wife drove him to the examination because the Veteran no longer drove due to anxiety.

Regarding social functioning, the Veteran reported no interest in anything and indicated that he spent most of his time at home.  He did not enjoy hobbies or activities.  His wife of 30 years had stuck by him and helped through the years despite his anger and violence toward her and their children.  He reported that his religious faith had helped him to cope with anger, and he reported going to church every week.  He did not have friends but his immediate family had been supportive.  He reported that he was not close with his three grown children because he scared them with anger and violence when they were young.  He lived with his wife, three children, and six grandchildren, and did not have problems performing his activities of daily living.  Regarding occupational functioning, the Veteran continued to work at the Post Office and reported missing two to four days per week during the last year due to psychiatric symptoms.  He reported that he did not get along with co-workers or supervisors.  He also reported a history of difficulty staying on task, angry outbursts, interpersonal conflicts, frequent reprimands, and missed time due to mental illness prior to Hurricane Katrina.

On mental status examination, the Veteran was casually dressed and well-groomed.  He was cooperative and attentive and there was no guarding or evasiveness.  The Veteran described his mood as a roller coaster, and his affect was restricted.  He denied homicidal ideation but reported chronic suicidal ideation for the past two years.  However, he denied a suicidal plan.  There was no evidence of obsessions or compulsions and his thoughts were focused on being unappreciated and treated unfairly.  The examiner noted no evidence of psychosis and indicated that the Veteran denied current auditory or visual hallucinations.  Judgment and insight were fair.

Based on examination of the Veteran and a review of the claims file, the examiner diagnosed chronic PTSD and alcohol and cocaine dependence in sustained full remission.  A GAF score of 45 was assigned for serious impairment in industrial and social functioning with respect to PTSD.  The examiner noted that the Veteran was socially isolated and able to participate in meaningful interpersonal relationships with family members only.  The examiner noted a history of poor coping skills and an inability to tolerate stressful situations that resulted in impulsive and dangerous behavior.  Regarding industrial functioning, the examiner noted that the Veteran had been employed with the Post Office for many years with a reported history of difficulty staying focused to tasks; interpersonal conflicts with bosses, supervisors, and coworkers; frequent reprimands; and missed time from work due to psychiatric symptoms.  Although there were no major observable impairments in thought processes and communications, the examiner found that the Veteran would function best in a relatively low stress position with limited contact with coworkers and the public.  The examiner determined that the Veteran was unable to perform routine, repetitive tasks, interact appropriately with coworkers, or receive supervision from bosses.

Thereafter from April 2007 to June 2007, the Veteran was stable and doing well on his medications.  He denied suicidal and homicidal ideations and audio and visual hallucinations.  He reported that he worked in the yard with his wife after work to relieve stress.  However, he continued to complain of sleep disturbances and anger and requested to be placed in a residential treatment program.  He also noted that he continued to work at the Post Office but planned to retire.  In July 2007, the Veteran was not sleeping well and reported a lot of anxiety during the work day.  He was angry with the way he was treated and reported that he had become physical with someone in the past.  He reported thoughts of suicide but was not suicidal at the time of the appointment.  He was not homicidal and denied hallucinations.  Chronic PTSD, stable on medication, and anger issues about work were noted.  

From August 2007 to September 2007, the Veteran was admitted to a residential treatment program for PTSD.  Upon admission, he was assigned a GAF score of 40-50.  He reported that he had problems with supervisors all of his work career, and sometimes had to take time off from work or would get written up for his behavior.  He accepted that he could change some of his actions and that would improve his work situation.  He also reported on hobbies and leisure activities, indicating that he enjoyed landscaping and garden work and was able to keep himself busy during his non-work times.  Upon discharge in September 2007, mental status examination was normal.  It was noted that the Veteran participated actively and attended all of his groups while in the residential treatment program.  The Veteran was noted to be competent for VA purposes.  However, it was noted that with his current limitations regarding social contacts and sleep disturbance, he would continue to have problems and it was unknown how long he would be able to continue working.  It was noted that the Veteran did want to work and stay involved, but had significant problems related to dealing with the industrial and social settings.  His GAF score at discharge was 45.

VA records thereafter dated from October 2007 to July 2009 show ongoing psychiatric treatment for symptoms to include persistent sleep disturbances, nightmares, intrusive thoughts, irritability, anxiety, and depression.  The Veteran continued to complain of work-related stress and frustrations with VA's handling of his mental health treatment.  His affect was generally appropriate and his mood stable.  He denied suicidal ideation, homicidal ideation, and hallucinations.  He continued to complain of work stress and on occasion asked for an increase in his medications.  From December 2007 to February 2008, group therapy notes indicate an ongoing GAF score of 50.  A GAF score of 50 was also assigned in September 2008, at which time the Veteran presented with a normal mental status examination. 

Also of record are private medical records dated from October 2007 to February 2009, which show that the Veteran underwent private counseling in addition to his VA treatment, almost always accompanied by his wife.  Throughout his treatment, the Veteran's mood was relatively good, and the Veteran and his wife reported that the Veteran was able to maintain control of his anger.  The Veteran did report some anxiety, paranoia, hallucinations, sleep disturbances and flashbacks, but denied suicidal thoughts or ideation.  In February 2008, it was noted that the Veteran's pain medication was causing his auditory and visual hallucinations.  The Veteran continued to report frustrations at work and frustrations with a change in his VA psychiatrist.  He also reported having an issue with his neighbor that had been resolved.
The Veteran attended a VA PTSD examination in August 2009 during which he reported insomnia, hearing voices, visual hallucinations, intrusive thoughts, nightmares, problems with anger, hypervigilance, fair concentration, and passive suicidal ideation.  The examiner noted current treatment to include therapy and medications, and also noted that the Veteran was admitted for psychiatric hospitalization in 2007 for planned intensive therapy and not an acute decompensation.

Regarding social functioning, the Veteran was married and lived with his wife, three children, and six grandchildren.  He reported a better relationship with his family.  However, he had no friends and did not have a social life and was withdrawn due to irritability and a lack of a connection with other people.  He belonged to Disabled American Veterans and had not been to any military reunions although he wanted to.  He attended church.  His daily activities included working, watching television, reading, and spending time with his grandchildren.  He did not drive or shop, but he did a few chores.  He also reported yard work as a hobby.  The examiner noted mild to moderate effects on social functioning.  Regarding occupational functioning, the Veteran reported that his poor concentration, irritability, and fatigue secondary to insomnia impaired his ability to work.  He also reported that his job was stressful and that he felt his coworkers were racist.  The examiner noted mild to moderate impairment on employment.

On mental status examination, the Veteran was well dressed and groomed, his behavior was within normal limits, and eye contact was normally maintained throughout the interview.  He was cooperative and his mood and affect were within normal limits.  Thought process were linear and thought content was unremarkable.  There was no evidence of psychosis and no current suicidal ideation.  Memory, insight, and judgment were adequate and a cognitive screen was within normal limits.

Based on examination of the Veteran and a review of the claims file and medical records, the examiner diagnosed PTSD and assigned a GAF score of 60 indicating mild to moderate impairment in industrial and social functioning.  The examiner noted that the Veteran had some improbable symptoms that made his general condition more difficult to evaluate.  However, the Veteran reported improvement which he related to a better family life and therapy.  Work was his largest stressor.

The Veteran has been assigned GAF scores of 35, 45, and 60 by the March 2005, March 2007, and August 2009 VA examiners, respectively.  The Veteran has also received GAF scores ranging from 40 to 50 during VA treatment between August 2007 and September 2008.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95; 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, a GAF score of 35 indicates major impairment in several areas, such as work or school family relations, judgment, thinking, or mood (a depressed man avoids friends, neglects family, and is unable to work).  GAF scores from 41-50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 60 indicates some mild symptoms (depressed mood, mild insomnia) or some difficulty in social, occupational, or school functioning (occasional truancy or theft within the household), but generally functioning well with some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.). 

After a review of the evidence of record, the Board recognizes that the Veteran's PTSD has required continuous therapy and treatment and has undergone periods of exacerbation, such as following Hurricane Katrina.  However, the evidence during the relevant period on appeal tends to show overall improvement in the Veteran's PTSD symptoms and, even at their most severe, the Board finds that the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 70 percent rating under Diagnostic Code 9411:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 

At no time since the date of service connection has the Veteran been found to display total occupational or social impairment due to grossly impaired thought processes or communication; persistent delusions; grossly inappropriate behavior; disorientation to time, place, or space; intermittent inability to perform activities of daily living; or memory loss for names of close relatives, own occupation, or own name.

While he has exhibited some emotional and cognitive impairment, manifested by auditory and visual hallucinations, anger and irritability, paranoia, social withdrawal, and memory problems, he has not reported or demonstrated delusional behavior.  Nor has he displayed any homicidal ideations, and his occasional reports of suicidal ideation have been without plan or intent.  Additionally, despite the reported problems in the Veteran's marriage, the Veteran has been married for over 30 years, is frequently accompanied by his wife during therapy, and has indicated that his wife has been supportive of him.  He has also reported hobbies and interests, such as working in the yard, attending church, and playing with his grandchildren, which show that he does not completely isolate himself.  While he has been shown to socialize only with family, he does socialize successfully with them and thus is not totally socially impaired.  While the evidence shows an occasional report of problems with memory, the evidence does not show memory loss for names of close relatives, own occupation, or own name.  And, while some inappropriate behavior has been referenced in the medical reports, the evidence does not show grossly inappropriate behavior.

Moreover, the record shows that, despite reports of ongoing problems with coworkers and supervisors, the Veteran continues to work at the Post Office, where he has worked for nearly 30 years.  The March 2007 examiner found the Veteran to be capable of work in a low stress environment, and the August 2009 examiner noted only mild to moderate impairment in occupational functioning.  The Board acknowledges that the March 2005 VA examiner noted that the Veteran's psychiatric symptoms significantly impaired his ability to be gainfully employed.  However, significant impairment is not the same as total impairment, and the evidence of record dated subsequent to the March 2005 examination shows the Veteran to be gainfully employed with the same employer for nearly 30 years.  The Board notes that the Veteran has also submitted a March 2000 statement from a family physician indicating that the Veteran was unable to work due to his psychiatric symptoms.  The Board notes that the statement predates the relevant period on appeal, and further notes that it is unsupported by rationale and contradicted by evidence of record showing that the Veteran has been working continuously since that date, despite that he does take time off due to his disability.  Therefore, the March 2000 statement is accorded little probative value and is not as persuasive as the other evidence which shows that the Veteran has sustained employment, which indicates that he is not totally industrially impaired.  Accordingly, the Board finds that the Veteran's PTSD symptoms have not worsened to the extent that a 100 percent disability rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 70 percent at any time during the relevant period on appeal, except for the time for which a temporary 100 percent rating has already been assigned.  The Board has considered whether a higher rating might be warranted for any period during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). However, the weight of the evidence demonstrates that the Veteran's PTSD symptoms have not warranted an increased rating at any time during the period on appeal, other than the 100 percent rating assigned from August 15, 2007, to October 1, 2007, while the Veteran was receiving residential treatment for his PTSD.  As the preponderance of the evidence is against the claim for an increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  The Board finds in this case that the regular schedular standards are not inadequate. 

The Board acknowledges that the Veteran has reported ongoing stress at work and missing time from work due to his service-connected psychiatric disability.  However, the record during the relevant appeals period shows that the Veteran is still working and the Veteran has not asserted that he is unemployable due to his psychiatric disability.  Additionally, the most recent VA examiner in August 2009 determined that the Veteran's psychiatric symptoms had only mild to moderate impairment on employment.  The Board observes that the record also shows that the Veteran attended three weeks of a residential treatment program for PTSD in August 2007.  However, that appears to have been the Veteran's only hospitalization for PTSD during the relevant appeal period and the Veteran was admitted at that time for planned intensive therapy and not an acute decompensation.  The Board finds that the evidence does not show that the Veteran's PTSD markedly interferes with his employment, beyond that envisions by the 70 percent rating; has warranted frequent periods of hospitalization throughout the relevant appeals period; or otherwise renders impractical the application of the regular schedular standards.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2005, September 2006, and May 2008; rating decisions in May 2005 and November 2007; and a statement of the case in December 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the November 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

New and material evidence having been submitted, the claim for service connection for a headache disorder is reopened.  To that extent only, the appeal is granted.

A rating in excess of 70 percent for PTSD is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for service connection for a headache disorder.

The Veteran has submitted written statements asserting that his current headache disorder was incurred in or caused by his military service, possibly related to an incident during service in which the Veteran was hit in the head with a stick or to Agent Orange exposure.  Alternatively, the Veteran has asserted that his headache disorder is secondary to his service-connected PTSD.  Accordingly, the Board must consider whether service connection is warranted on a direct or secondary basis.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The Veteran's service medical records, including his August 1970 separation examination, are negative for complaints, treatment, or clinical findings related to headaches. 

The first post-service evidence of a headache disorder is a January 2000 VA medical record showing a complaint of a persistent left-sided headache for two weeks.  Thereafter, the Veteran received ongoing treatment for headaches subsequently diagnosed as migraine headaches.  At times, the Veteran experienced decreased sensation in the left side of his face and arm and numbness in the right arm associated with his headaches.  Treatment included Neurontin, Elavil, Zomig, Toradol, and Zolimitriptan.  VA medical records show that in October 2002, the Veteran's headaches were thought to be related to muscle strain exacerbated by sleep or related to the Veteran's dusty work environment.  In April 2003 and August 2007, it was noted that the Veteran's headaches seemed to be exacerbated by emotional stress and by his PTSD with depression.  In June 2006, the Veteran reported that his headaches usually started following a stressful situation.  In March 2005, the Veteran reported experiencing less headaches after starting a new antidepressant.  In August 2006, the Veteran reported onset of headaches in 1987.

The Veteran attended a VA examination in August 2009 to determine the etiology of his headache disorder.  He reported an onset of headaches 20 years prior and could not identify a particular precipitant.  He claimed that he was hit in the head with a stick while in the Marines and thought perhaps his headaches began with that incident.  He reported that the headaches occurred in the back of the neck and were sharp and stabbing in nature with associated nausea, vomiting, and phono/photophobia.  The examiner diagnosed migraine headaches and noted that neither PTSD nor Agent Orange were recognized causes of migraines.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In light of the competent medical suggesting that the Veteran's headache disorder may be associated with his service-connected PTSD, the Board finds that a remand for a VA etiological examination and opinion is necessary in order to fully and fairly assess the merits of the Veteran's claim for service connection for headache disorder on a secondary basis.  38 C.F.R. § 3.159(c)(4) (2010).  The Board also finds that, despite the lack of evidence showing in-service treatment related to headache disorder, the Veteran is competent as a lay person to provide testimony regarding what he experienced in service and manifestation of symptoms in service.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Therefore, the Board finds that a VA etiological examination and opinion is necessary in order to fully and fairly assess the merits of the Veteran's claim for service connection for a headache disorder on a direct basis.  38 C.F.R. § 3.159(c)(4) (2010).  That examination should include a review of the Veteran's entire claims folder.  38 C.F.R. § 4.1 (2010).

The Board recognizes that the Veteran was afforded a VA examination in August 2009, and that the examiner indicated that PTSD and Agent Orange were not known causes of headaches.  However, the examiner's opinion was not supported by adequate rationale and did not discuss whether any headaches were aggravated by PTSD and, thus, is of lessened probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Furthermore, the Board observes that the examiner offered no opinion as to whether it is as likely as not that the Veteran's service-connected PTSD aggravates his headache disorder or whether the Veteran's headache disorder is otherwise related to his military service.  Thus, that VA examiner's opinion is insufficient for the purpose of determining whether the Veteran's headache disorder is service-related or is secondary to service-connected PTSD based on aggravation.

Because no VA examiner has yet provided an adequate opinion as to whether the Veteran's headache disorder was incurred in or caused by his period of active duty, or otherwise related to service, or an opinion as to whether the Veteran's headache disorder is aggravated by his service-connected PTSD, the Board finds that an additional VA examination and etiological opinion is warranted to fairly decide the merits of his claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a different specialist than the examiner who conducted the August 2009 examination, for the purpose of ascertaining the etiology of his currently diagnosed headache disorder.  The claims folder should be sent to the examiner for review and the examination report should note that review.  The examiner should reconcile any opinion expressed with all pertinent evidence of record, including the Veteran's service medical records, which are negative for treatment for headaches; the opinions of the VA physicians in April 2003 and August 2007 that the Veteran's headaches were exacerbated by his PTSD; and, the August 2009 VA examiner's opinion that PTSD and Agent Orange are not known causes for headaches.  The examiner should also consider the Veteran's lay statements regarding treatment for headaches while on active duty, and any other clinical and lay evidence regarding a continuity of symptomatology since service. Dalton v. Nicholson, 21 Vet. App. 23 (2007). Specifically, the VA examiner should provide an opinion that addresses the following:

a. Diagnose any current headache disorder. 

b. State whether it is it at least as likely as not (50 percent probability or greater) that any current headache disorder is related to any aspect of the Veteran's active military service.

a. State whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder is due to or the result of the Veteran's service-connected PTSD?
 
c. State whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder is aggravated or permanently worsened beyond the natural course of the condition by the Veteran's service-connected PTSD?

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


